Citation Nr: 0737069	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for avascular necrosis, 
status post right total hip replacement.

2.  Entitlement to service connection for avascular necrosis, 
status post left total hip replacement.

3.  Entitlement to service connection for osteoarthritis of 
the right knee, status post right total knee replacement.

4.  Entitlement to service connection for osteoarthritis of 
the left knee.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.


FINDINGS OF FACT

1.  A right hip disability was not present in service or 
until years thereafter and is not etiologically related to 
service.

2.  A left hip disability was not present in service or until 
years thereafter and is not etiologically related to service.

3.  A right knee disability was not present in service or 
until years thereafter and is not etiologically related to 
service.

4.  A left knee disability was not present in service or 
until years thereafter and is not etiologically related to 
service.

5.  The veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).
2.  A left hip disability was not incurred in or aggravated 
during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A right knee disability was not incurred in or aggravated 
during active service and its incurrence or aggravation 
during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

4.  A left knee disability was not incurred in or aggravated 
during active service and its incurrence or aggravation 
during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

5.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, No. 19 Vet. App. 473 (2006).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in letters mailed in 
November 2001, October 2003 and May 2006.  The Board 
acknowledges that, unfortunately, the veteran's complete 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC), in St. Louis, 
Missouri, presumably because they were destroyed in the 1973 
fire at that facility.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Because these records, if they existed, 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Efforts have been made to locate additional service medical 
records, but no additional records have been located.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
Such is the case with the matter at hand.  

The Board notes that, besides the veteran's service medical 
records, all pertinent evidence has been obtained in this 
case.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  

In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA to the extent 
required under the circumstances presented in this case.

Accordingly, the Board will address the merits of the claims.

Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Bilateral Hip Disabilities

The veteran contends that his claimed orthopedic conditions 
are due to his history of parachute jumps during military 
service.  He also claims that during a regular training jump 
in March 1954, while on active duty in Fort Bragg, North 
Carolina, he was dragged approximately 300 yards.  According 
to the veteran, he eventually was stopped after being dragged 
into a stump at the edge of the drop zone and noticed that a 
bone was protruding out the side of his right leg and that he 
had a scull fracture.  The veteran claims that he spent 
approximately nine days in the base hospital and was given 
two weeks of light duty before returning to training on a 
daily basis following his jumping accident.  He also claims 
that he has had pain in his knees and hips for the past 50 
years due to this injury and other routine parachute jumps 
during active military service.

The medical evidence of record indicates that the veteran 
does have currently diagnosed bilateral hip disabilities.  VA 
outpatient treatment records show that the veteran developed 
polymyositis in 1993 which was treated with high doses of 
prednisone until approximately 1995.  X-rays taken in 
February and May 1996 showed vascular necrosis of the right 
femoral head and avascular necrosis and arthritic changes of 
the right hip.  In June 1996, the veteran underwent right 
total hip replacement for degenerative joint disease and 
avascular necrosis.  X-ray in 1998 revealed avascular 
necrosis of the left femoral head with significant 
degenerative joint disease of the left hip, and the veteran 
subsequently underwent a left total hip replacement as well.  
The presence of a right and left hip disability was also 
confirmed during a VA examination in January 2006.

The evidence of record does not show that the veteran's 
currently diagnosed bilateral hip disabilities were present 
within one year of his discharge from service in October 1955 
or that they are etiologically related to such service.  The 
veteran's discharge examination dated October 1955 shows no 
evidence of a hip or knee condition.  It is also negative for 
any evidence of an injury during a parachute jump, an injury 
to the right lower extremity or the skull, or any residual 
disability from either.  The veteran's lower extremities were 
also evaluated as normal on the examination report.  
Furthermore, as noted above, there is no post-service 
evidence of a right or left hip disability until 1993 or 
1995, approximately 40 years after his discharge.

In support of his contentions that his bilateral hip and knee 
disabilities are related to service, the veteran submitted 
April 2003, September 2005 and May 2006 statements from 
J.F.C., MD, in which he opined that the veteran's bilateral 
hip and knee conditions are related to parachute jumps in 
service.  The Board has accorded these statements little 
probative value since the physician did not provide the 
rationale for his opinions that the disorders originated 
during active duty.  In addition, he has not indicated that 
he conducted a review of the medical evidence of record 
before rendering his opinions.

The veteran also submitted an October2005 statement from 
W.E.A., MD, in which he opined that the veteran's knee and 
hip problems are more likely than not due to parachute jumps 
in the military.  The Board also finds that this statement by 
W.E.A., MD to be of little probative value since he also 
failed to provide a rational for the opinion and he has not 
indicated that he conducted a review of the veteran's 
available medical records before submitting this opinion.

The veteran has also submitted statement from T.E.B., MD.  In 
his September 2005 statement, T.E.B. opines that the 
veteran's hip and knee problems are more likely than not due 
to his parachute jumps in the military.  However, the Board 
notes that in his April 2006 statement, T.E.B. only states 
that "is conceivable" that the degeneration of the 
veteran's knee could be attributable to repetitive trauma 
from parachute landings.  He also indicates that because the 
veteran's described injury was an extraarticular injury, it 
is probably not directly attributable to the development of 
degenerative arthritis.  Furthermore, the physician opines 
that the veteran's hip disabilities are most likely the 
result of prednisone therapy for the treatment of 
polymyositis, which is not directly related to his military 
service or parachute jumping.  Therefore, the Board finds 
that the statements submitted by T.E.B., MD actually do not 
support the veteran's claims for service connection.

The veteran was afforded a VA examination in January 2006.  
Based on a review of the medical evidence of record and his 
examination of the veteran, the VA examiner opined that it is 
more likely than not that the veteran's bilateral hip 
replacements, are due to other causes and are not due to the 
parachute jumping while he was in the military.  The 
examiner's rationale was that there was no continuity of care 
for the veteran's hips reported from 1955 until approximately 
1993, at which time the veteran's polymyositis started.  He 
also noted that from 1993 to 1995, the veteran was given high 
doses of prednisone and within a short period of time, he 
required both hips to be replaced.

In essence, it appears that the medical opinions supporting 
the veteran's claim are based on history provided by the 
veteran for the purpose of establishing his entitlement to 
service connection for his bilateral hip disabilities.  The 
Board finds the opinion of the January 2006 VA examiner more 
probative because it is based on a review of the entire 
medical record and the examiner provided a rationale for his 
opinion.  

The other evidence of a nexus between the veteran's diagnosed 
disorders and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection for bilateral hip disabilities, and 
thus, the claims must be denied.  

Bilateral Knee Disabilities

As stated above, the veteran contends that his claimed 
orthopedic conditions are due to his history of parachute 
jumps during military service, and specifically, a jumping 
injury in 1954 which required him to spend nine days in a 
base hospital in Fort Bragg, North Carolina.

The medical evidence of record indicates that the veteran 
does have currently diagnosed bilateral knee disabilities.  
Post-service treatment records, including records from 
J.W.B., MD show that the veteran has been diagnosed with 
osteoarthritis of the right and left knee and that he 
underwent a right total knee replacement in September 2001.  
The presence of osteoarthritic changes in both knees was also 
noted on VA examination in January 2006.

The evidence of record does not show that the veteran's 
currently diagnosed bilateral knee disabilities were present 
within one year of his discharge from service in October 1955 
or that they are etiologically related to such service.  The 
veteran's discharge examination dated October 1955 shows no 
evidence of a knee condition.  It is also negative for any 
evidence of an injury during a parachute jump, an injury to 
the right lower extremity or the skull, or any residual 
disability from either.  The veteran's lower extremities were 
also evaluated as normal on the examination report.  
Furthermore, as noted above, there is no post-service 
evidence of a right or left knee disability until at least 40 
years after his discharge.

The veteran submitted the aforementioned opinions from 
J.F.C., MD, W.E.A., MD, and T.E.B., MD, in support of his 
contention that his current bilateral knee disabilities are 
related to his active military service.  However, as 
previously stated, the Board finds these opinions to be of 
little probative value because the examiner's failed to 
provide a rational for their opinions and did not indicate 
that they conducted a review of the veteran's available 
medical records before submitting the opinions.

The January 2006 VA examiner opined that it is more likely 
than not that the veteran's right knee replacement and 
osteoarthritic changes are due to other causes and are not 
due to parachute jumping while the veteran was in the 
military.  His rationale again was that there was no 
continuity of care for reported from 1955 until approximately 
1993, at which time the veteran's polymyositis started.  He 
also noted that from 1993 to 1995, the veteran was given high 
doses of prednisone and within a short period of time, he 
required both hips and his right knee replaced.  The Board 
finds this opinion more probative because the examiner 
conducted a full review of all the medical evidence of record 
and provided a rationale for his opinion.

The other evidence of a nexus between the veteran's diagnosed 
disorders and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection for bilateral knee disabilities, and 
thus, the claims must be denied.  

TDIU

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2007).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2007); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran has no current service-connected disabilities.  
Accordingly, the criteria for a schedular or extraschedular 
rating have not been met and the veteran's claim must be 
denied.
ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

A total disability rating for compensation purposes based 
upon individual unemployability is denied.



____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


